DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepelev.
Regarding Claim 1, Shepelev discloses “An electronic device, comprising: a display unit” (Figure 2, at least Item 270 ‘Display Device’), “a sensor unit” (Figure 2, at least Item 227 ‘Receiver Electrode X’), “M first signal lines” (Figure 2 (Notice at least signal lines from Items 227, 221, 222, and 223 extend to Demultiplexer 231.)),   “and N second signal lines” (Figure 2 (Notice signal line of natural number N=1 coming from Demultiplexer 231 and extending to Multiplexer 241.)), “wherein the display unit and the sensor unit are both electrically connected to the N second signal lines through the M first signal lines” (Notice that display device (unit) 270 and receiver electrode X (sensor unit) are both connected to N second signal line coming out of Demultiplexer 231 via M first signal lines coming into Demultiplexer 231 from Items 227, 221, 222, and 223),  “M and N are natural numbers, and M is greater than N” (Figure 2 (Notice that M is equal to 4 (i.e. 4 lines from each of Items 227, 221, 222, and 223) and N is equal to 1 (i.e. 1 line coming out of Demultiplexer 231 towards Multiplexer 241) and that 4 is greater than 1.)), “wherein the display unit comprises a plurality of sub-pixels” (Figure 5, Items 551, and Paragraph [0068], Lines 16 – 21 (Notice that plural sub-pixels 551 are provided.)), “and the sensor unit comprises a plurality of sub-sensor units” (Figure 5, Items 550, and Paragraph [0049], Lines 1 - 2 (Notice that plural sensing sub elements 550 are provided as part of a sensing region connected by sensing electrode 227.)), “and one of the plurality of sub-sensor units is disposed between two adjacent ones of the plurality of sub-pixels in a top view of the electronic device” (Figure 5 (Notice that in a top view of the electronic device (i.e. a view first enter color filter glass 520 and exiting backlight 590, a portion of a sensing sub element 550 exists between the outer confines of two adjacent sub-pixels 551. In other words, from top to bottom of Figure 5, there is a portion of at least one sensing sub element 550 that falls between the top to bottom distance covered by the maximum outer edge limits of two adjacent sub-pixels 551.)), “where a gap is included between the two adjacent ones of the plurality of sub-pixels” (Figure 5 (Notice that in gap in layer 556 exists between two adjacent one of sub-pixels 551.)), “and at least a portion of the one of the plurality of sub-sensor units is overlapped with the gap” (Figure 5 (Notice that at least a portion of one a sub-sensor units 550 is overlapped with the gap in an oblique or diagonal direction. In other words, if an imaginary line is drawn cutting both a sub-senor 550 and gap of layer 556 between two adjacent sub-pixels 551, a portion of said sub-sensor 550 overlaps said gap along said imaginary line.)).
Regarding Claim 2, Shepelev discloses everything claimed as applied above (See Claim 1). In addition. Shepelev discloses “further comprising a demultiplexer, wherein the demultiplexer is used for electrically connecting the M first signal lines with the N second signal lines” (Figure 2 (Notice that at least a Demultiplexer 231 as described above in Claim 1 connects the M signal lines form Items 227, 221, 222, and 223 with an N signal line coming out of Demultiplexer 231 towards Multiplexer 241.))
Regarding Claim 3, Shepelev discloses everything claimed as applied above (See Claim 2). In addition. Shepelev discloses “further comprising a driving unit, wherein the driving unit is used for electrically connecting the N second signal lines” (Figure 2, Item 241 ‘Multiplexer’ (Notice that Multiplexer 241 is a driving unit electrically connecting to N signal line coming out of Demultiplexer 231 towards Multiplexer 241.))
Regarding Claim 4, Shepelev discloses everything claimed as applied above (See Claim 1). In addition, Shepelev discloses “wherein the M first signal lines comprise M1 data lines and M2 sensing lines” (Figure 2, Items 221, 222, 223, and 227 (Notice M1 data lines include the data lines between Items 221, 222, 223 and Demultiplexer 231. Also, notice that M2 sensing lines include at least the sensing line between Item 227 and Demultiplexer 231.)), “the M1 data lines are electrically connected to the display unit” (Figure 2, (Notice that M1 data lines described directly above are connected to display pixel in the display device (unit) 270.)), “the M2 sensing lines are electrically connected to the sensor unit” (Figure 2 (Notice that M2 sensing line as described directly above is connected to Receiver Electrode X 227.)), and M1 and M2 are natural numbers” (Figure 2 (Notice that the 3 M1 data lines and 1 M2 sensing line as described directly above are natural numbers  3 and 1.)).
Regarding Claim 5, Shepelev discloses everything claimed as applied above (See Claim 4). In addition, Shepelev discloses “where M1 is greater than M2” (Figure 2 (Notice the M1 data lines as described in Claim 4 total 3, the M2 sensing lines as described in Claim 4 total 1, and that M1 of 3 is greater than M2 of 1.)).
Regarding Claim 6, Shepelev discloses everything claimed as applied above (See Claim 2). In addition, Shepelev discloses “wherein the demultiplexer comprises a first demultiplexer unit and a second demultiplexer unit, the first demultiplexer unit electrically connects the display unit, and the second demultiplexer unit electrically connects the sensor unit” (Figure 2 (Notice that Demultiplexer A electrically connects the display unit (i.e. Items 221, 222, 223) and Demultiplexer N electrically connects the sensor unit (i.e. Item 227).)).
Regarding Claim 7, Shepelev discloses everything claimed as applied above (See Claim 1). In addition, Shepelev discloses “further comprising a first substrate” (Figure 5, Item 530 ‘LCD TFT Glass A’), “and a second substrate disposed opposite to the first substrate” (Figure 5, Item 520 ‘LCD Color Filter Glass A’ (Notice that LCD Color Filter Glass A 520 provides a second substrate disposed opposite to the first substrate provided by LCD TFT Glass A 530.)),  “wherein the display unit is disposed on the first substrate” (Figure 5, Items 551 (Notice that display sub-pixels 551 are disposed on LCD TFT Glass A 530 as the first substrate.)),  “and the sensor unit is disposed on the second substrate” (Figure 5, Items 550 (Notice that sensing sub elements 550 are disposed on LCD Color Filter Glass A 520 as the second substrate.)).
 Regarding Claim 8, Shepelev discloses everything claimed as applied above (See Claim 1). In addition, Shepelev discloses “further comprising a third substrate” (Figure 5, Item 580 ‘Liquid Crystal A’), “wherein the display unit is disposed on the third substrate” (Figure 5 (Notice that display unit sub-pixels 551 are disposed on Liquid Crystal A 580 as a third substrate.)), “and the third substrate is disposed between the display unit and the sensor unit” (Figure 5 (Notice the third substrate 580 is disposed between the sub-pixels 551 of the display unit and sensing sub element 550 of the sensor unit.)).
Regarding Claim 9, Shepelev discloses everything claimed as applied above (See Claim 1). In addition, Shepelev discloses “wherein an area of the sensor unit is less than an area of the display unit” (Figure 5, Items 550, 580 (Notice that a total area of all sub-sensor units 550 in a plane parallel to a major surface of LCD Color Filter Glass A 520 is less than an area of that of display Liquid Crystal A 580 in a plane parallel to said major surface.)).
Regarding Claim 10, Shepelev discloses everything claimed as applied above (See Claim 6). In addition, Shepelev discloses “further comprising an active region” (Figure 2 (Notice that the region indicated by the dashed lines is an active region.)), ‘wherein the first demultiplexer unit and the second demultiplexer unit are disposed on a side of the active region” (Figure 2 (Notice that Demultiplexer A and Demultiplexer N are disposed on a side of the active region.)).
Regarding Claim 11, Shepelev discloses everything claimed as applied above (See Claim 6). In addition, Shepelev discloses “further comprising an active region” (Figure 2 (Notice that the region indicated by the dashed lines is an active region.)), ‘wherein the first demultiplexer unit and the second demultiplexer unit are disposed on opposite sides of the active region” (Figure 2 (Notice that Demultiplexer A and Demultiplexer N are disposed to the left and right as opposite sides of the active region.)).
Regarding Claim 13, Shepelev discloses “An electronic device, comprising: a display unit” (Figure 2, at least Item 270 ‘Display Device’), “a sensor unit” (Figure 2, at least Item 227 ‘Receiver Electrode X’), “M first signal lines” (Figure 2 (Notice at least signal lines from Items 227, 221, 222, and 223 extend to Demultiplexer 231.)),   “and N second signal lines” (Figure 2 (Notice signal line of natural number N=1 coming from Demultiplexer 231 and extending to Multiplexer 241.)), “wherein the display unit and the sensor unit are both electrically connected to the N second signal lines through the M first signal lines” (Notice that display device (unit) 270 and receiver electrode X (sensor unit) are both connected to N second signal line coming out of Demultiplexer 231 via M first signal lines coming into Demultiplexer 231 from Items 227, 221, 222, and 223),  “M and N are natural numbers, and M is greater than N” (Figure 2 (Notice that M is equal to 4 (i.e. 4 lines from each of Items 227, 221, 222, and 223) and N is equal to 1 (i.e. 1 line coming out of Demultiplexer 231 towards Multiplexer 241) and that 4 is greater than 1.)), “wherein the display unit comprises a plurality of sub-pixels” (Figure 5, Items 551, and Paragraph [0068], Lines 16 – 21 (Notice that plural sub-pixels 551 are provided.)), “and the sensor unit comprises a plurality of sub-sensor units” (Figure 5, Items 550, and Paragraph [0049], Lines 1 - 2 (Notice that plural sensing sub elements 550 are provided as part of a sensing region connected by sensing electrode 227.)), “and one of the plurality of sub-sensor units is disposed between two adjacent ones of the plurality of sub-pixels in a top view of the electronic device” (Figure 5 (Notice that in a top view of the electronic device (i.e. a view first enter color filter glass 520 and exiting backlight 590, a portion of a sensing sub element 550 exists between the outer confines of two adjacent sub-pixels 551. In other words, from top to bottom of Figure 5, there is a portion of at least one sensing sub element 550 that falls between the top to bottom distance covered by the maximum outer edge limits of two adjacent sub-pixels 551.)), “wherein the electronic device further comprises a third substrate (Figure 5, Item 580 ‘Liquid Crystal A’), “the display unit is disposed on the third substrate” (Figure 5 (Notice that display unit sub-pixels 551 are disposed on Liquid Crystal A 580 as a third substrate.)), “and the third substrate is disposed between the display unit and the sensor unit” (Figure 5 (Notice the third substrate 580 is disposed between the sub-pixels 551 of the display unit and sensing sub element 550 of the sensor unit.)).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the prior art of record, it has been shown to provide the limitations of Claim 7 from which Claim 12 is dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 12 in combination with those of Claim 7.
Response to Applicant Amendments and Arguments
	Applicants amendments and arguments filed January 09, 2022 have been fully considered.
	First, the Examiner disagrees that - - the sensing element 550 is not overlapped with the gap between two adjacent display pixels 551 - - (REMARKS, Page 7, Lines 4 – 5 (Line reference made by provided line numbers in the REMARKS). The Examiner disagrees because of the reasoning set forth in the rejection of Claim 1 above. 
	Second, the Examiner disagrees that - - one of ordinary skill in the art understand that “substrate” is an object capable of providing carrying and protecting functions - - (REMARKS, PAGE 9, Lines 8 – 10 (Line reference made by provided line numbers in the REMARKS). The Examiner disagrees in that that one of ordinary skill in the art would understand that “substrate” provides at minimum a layering function upon which items are disposed. Therefore, the limitations of Claims 8 and 13 are met via the liquid crystal A 580 as a layer upon which items are disposed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        April 08, 2022